UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6798


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILSON HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:14-cr-00003-AWA-LRL-1; 4:15-cv-00015-AWA)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilson Hill, Appellant Pro Se. Eric Matthew Hurt, Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wilson   Hill   seeks     to    appeal   the   district    court’s    order

granting in part and denying in part his motion filed pursuant to

28 U.S.C. § 2255 (2012).              United States v. Hill, No. 4:14-cr-

00003-AWA-LRL-1 (E.D. Va. filed May 19, 2016 & entered May 23,

2016).      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Hill seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral     argument   because      the    facts   and   legal    contentions      are

adequately      presented   in    the    materials    before     this   court   and

argument would not aid the decisional process.

                                                                        DISMISSED




                                          2